DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 July 2021 has been entered.
The Information disclosure statement filed 16 July 2021 has been fully considered by the Examiner. A Signed copy is attached.
An Examiner’s Amendment has been entered with this office action.
Claims 1-8, 10-12, 15-23, 25, 26, 28-36, 38, 39, 41, 43-48, 50-55, and 57-68 are allowed, reasons follow. 


Response to Arguments
Applicant’s arguments, see Remarks Page 14, filed 16 July 2021, with respect to the 35 USC 112(b) rejection of claim 66 have been fully considered and are persuasive.  The 35 USC 112(b) rejection of claim 66 has been withdrawn. 






EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ryan Phelan on 29 July 2021.
The application has been amended as follows: 

Claim 10 has been amended as follows:

The limitation “The method of claim 9, wherein” in Claim 10 line 1 has been replaced with - - The method of claim 1, wherein - -

Claim 11 has been amended as follows:

The limitation “the method of claim 9, wherein” in Claim 11 line 1 has been replaced with - - The method of claim 1, wherein - -

Claim 38 has been amended as follows:

The limitation “The process control system of claim 37, wherein” in claim 38 line 1 has been replaced with - - The process control system of claim 30, wherein - - 

(End Examiner’s Amendment)


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119